COBB, Judge.
The appellant, M.J.C., a minor, pled guilty to capital sexual battery. An essential element of this is that the offender be over eighteen years of age at the time of the offense. M.J.C., who was born on January 4, 1980, was only fifteen at the time of the offense.
The evidence established that M.J.C. was guilty of the lesser offense of sexual battery pertaining to offenders less than eighteen years of age. See § 794.011(2)(b). In accordance with the provisions of section 924.34, Florida Statutes (1995), we reverse the judgment and sentence entered below and remand for entry of an appropriate judgment and sentence for the lesser offense. See, e.g., Harris v. State, 655 So.2d 1179 (Fla. 1st DCA 1995).
REVERSED AND REMANDED.
DAUKSCH and HARRIS, JJ., concur.